Citation Nr: 1126974	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-32 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Whether the character of the appellant's discharge from active military service is a bar to the receipt of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant was enlisted in the United States Army from September 1969 to May 1972. 

This matter is on appeal to the Board of Veterans' Appeals (Board) from an administrative decision issued in November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The appellant was enlisted in the US Army from September 23, 1969, to June 9, 1970, and from June 10, 1970, to May 4, 1972.  He did serve in the Republic of Vietnam.

2.  The appellant was absent without leave (AWOL) for a period of 200 days.  During his last period of AWOL, he was declared a deserter.  

3.  The appellant received an "other than honorable" (OTH) discharge for his service.  The OTH was not subsequently upgraded to a discharge under honorable conditions.

4.  The evidence does not show that the appellant was mentally incompetent or insane when he was AWOL.


CONCLUSION OF LAW

The appellant's discharge from service is a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5103A, 5303 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a claimant in developing the facts pertinent to his or her claim, and to notify him or her of the evidence necessary to complete an application for benefits.  The Veterans Claims Assistance Act of 2000 (VCAA), which became law on November 9, 2000, redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  In September 2005, the RO sent a letter to the appellant in which it requested that he review the enclosure pertaining to the provisions of 38 C.F.R. § 3.12 and provide a statement about the events leading to his discharge and why he thought his service was honorable.  Accordingly, the RO provided the appellant with notice of the applicable criteria and with information concerning what he should submit to substantiate veteran status.  Accordingly, the requirements of the VCAA have been satisfied in this case.  

The appellant enlisted into the US Army on September 23, 1969.  The length of enlistment was scheduled to be two years and as such, the appellant was supposed to be released from his obligation on September 22, 1971.  Nine months into his enlistment, the appellant re-enlisted.  He was discharged on June 9, 1970, and his second enlistment began on June 10, 1970.  The enlistment was scheduled to be for three years, with the end of enlistment occurring on June 9, 1973.  The record shows that the appellant was discharged from service on May 4, 1972, with an "Other Than Honorable" (OTH) discharge.  

A further review of the record reveals the appellant was subject to a number of Article 15s (Nonjudicial Punishment) actions.  The appellant received Article 15s for a number of infractions including periods of being absent without leave (AWOL).  The Article 15s were as follows:


Article 86 - AWOL		July 26, 1970, to August 13, 1970		18 days
Article 89			January 28, 1971 (Vietnam)
Article 92			January 28, 1971 (Vietnam)
Article 113			March 10, 1971 (Vietnam)
Article 86 - AWOL	August 9, 1971					1 hour
Article 86 - AWOL	July 25, 1971					1 hour
AWOL			August 22, 1971, to September 2, 1971		11 days
AWOL			October 4, 1971, to March 22, 1972		170 
											days

Total days AWOL		200 days

It is unclear from the record whether the appellant was captured or turned himself in to the proper authorities, but he was subsequently returned each time to Army custody.  It is unclear from the record whether the appellant served any time of confinement.  After the appellant's last period of absence without leave, the command subsequently discharged the appellant.  This occurred on May 4, 1972; the character of discharge was "Under Conditions Other Than Honorable (OTH)".  The record does not show that the discharge was ever upgraded by the Army Discharge Review Board to a General Under Honorable Conditions.

Approximately thirty-two years after he was discharged from service, the appellant applied for VA compensation and pension benefits.  This occurred in February 2004.  Following a review of the information available in the record, the RO determined that the appellant did not have "good" service. That is, because the appellant received an OTH discharge, the appellant was barred from receiving payment of VA benefits.  The appellant was informed of this via a letter sent to him in November 2005.  Again, to date, there is no indication from the claims folder that his discharge was upgraded by the Department of Defense.  Moreover, while the appellant was asked to explain his absences, the appellant merely stated that he was not AWOL for a contiguous 180 days and that VA should consider his age, the traumatic experience of being in Vietnam, and his state of the mind at the time.  However, the appellant did not explain what his state of mind was at the time he was in AWOL status.  He did not claim that he was mentally incapacitated or insane during these periods of AWOL nor did he proffer any excuses for his other misconduct.  

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d) (2010).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.12 (2010).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2010).

However, a discharge or release from service under specified conditions is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b) (2010).  Benefits are not payable where the claimant was discharged or released by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2) (2010); see also 38 U.S.C.A. § 5303 (West 2002).

Additionally, a discharge or release under other than honorable conditions (OTH) is considered to have been issued under dishonorable conditions if it is determined that it was issued because of willful and persistent misconduct.  A discharge, because of a minor offense, will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(d)(4) (2010).  

Also, in pertinent part, 38 U.S.C.A. § 5303(a) (West 2002) provides that the discharge of any person from the Armed Forces on the basis of an absence without authority from active duty for a continuous period of at least 180 days if such person was discharged under conditions other than honorable, unless such person demonstrates to the satisfaction of the VA Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence, shall bar all rights of such person under laws administered by the Secretary based upon the period of service from which discharged or dismissed, notwithstanding any action subsequent to the date of such discharge by a board established pursuant to 10 U.S.C. § 1553 (West 2002).  See also 38 C.F.R. § 3.12(c)(6) (2010).

The Board further notes that the law provides that a conditional discharge occurs under specified circumstances that include, as here, where a person is discharged prior to the date that person was eligible for discharge under the length of service system, so that he might reenlist.  38 C.F.R. § 3.13(a) (2010).  Unless an exception applies, the entire period of service, notwithstanding the intervening conditional discharge, will constitutes a single period of service.  38 C.F.R. § 3.13(b) (2010).  Character of discharge is then determined based upon the character of the final termination of such period of active service.  Id.  There are two types of character of discharge bars to establishing entitlement for VA benefits:  (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and (2) regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c) (2010):  (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without official leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).

Records show the appellant's total period of unauthorized absences was approximately 200 days and was split into distinct periods, so not continuous.  Therefore, the last statutory bar for 180 or more continuous days AWOL does not apply.  38 U.S.C.A. § 5303(a) (West 2002); 38 C.F.R. § 3.12(c)(6) (2010).  Nevertheless, the appellant's service personnel records clearly document that he was classified as a deserter while AWOL from November 1971 to March 1972.  This, alone, could form a statutory bar to VA payments or other compensation.

Additionally, the Board has considered whether the appellant's initial nine months period of service might be considered honorable or under honorable conditions for VA purposes.  The initial two-year commitment of service began on September 23, 1969, and extended to September 22, 1971, notwithstanding that in June 1970, the appellant voluntarily extended his enlistment to June 9, 1973.  As the appellant was convicted of numerous offenses so as to constitute a pattern of persistent and willful misconduct prior to September 1971, the Board cannot find that he would have been eligible for a discharge or release under conditions other than dishonorable as of the expiration of the two-year period ending September 1971 except for the intervening enlistment or reenlistment.  See 38 C.F.R. § 3.13 (2010).  Accordingly, the Board finds that the OTH discharge is a discharge pertaining to the full period of service from September 1969 to May 1972.  Id.

The Board would further add that in determining whether compelling circumstances warranted the repeated, prolonged unauthorized absences, the length and character of service exclusive of the period of the unauthorized absence will be considered.  This period should generally be of such quality and length that it can be characterized as honest, faithful and meritorious and of benefit to the nation.  Additionally, consideration may be given to reasons offered by the claimant including family emergencies or obligations.  These reasons should be evaluated in terms of the person's age, cultural background, educational level, and judgmental maturity.  Consideration should be given to how the situation appeared to the person himself or herself and not how the adjudicator might have reacted.

Hardship or suffering incurred during overseas service, or as a result of combat wounds of other service-incurred or aggravated disability, is to be carefully and sympathetically considered in evaluating the person's state of mind at the time the prolonged AWOL period began.  The existence of a valid legal defense that would have precluded conviction for absence without leave is also a factor to be used in determining whether there are compelling circumstances to warrant the prolonged unauthorized absence.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(c)(6)(i-iii) (2010).

Moreover, if it is established to the satisfaction of the Secretary that a person in the Armed Forces was insane at the time of the commission of the offense leading to the discharge, then such person will not be barred from receiving benefits administered by the Secretary based upon the period from which such person was separated.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2010); see also 38 C.F.R. § 3.354 (2010) (defining insanity for purposes of determining cause of discharge from service).

As a general matter, an insane person is considered one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) (2010).

In VAOPGCPREC 20-97 (May 22, 1997), VA's Office of General Counsel provided guidance in the interpretation of the definition of insanity in accordance with section 3.354.  It was observed that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity.  It was then indicated that a determination of the extent to which an individual's behavior must deviate from his/her normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  The opinion further clarified that the phrase "interferes with the peace of society" in the regulation referred to behavior which disrupted the legal order of society.  The term "become antisocial" in the regulation referred to the development of behavior, which was hostile or harmful to others in a manner, which deviated sharply from the social norm, and which was not attributable to a personality disorder.  Also, the reference to "accepted standards of the community to which by birth and education" an individual belonged required consideration of an individual's ethnic and cultural background and level of education.  It was stated that the regulatory reference to "social customs of the community" in which an individual resided required assessment of an individual's conduct with regard to the contemporary values and customs of the community at large.

The insanity exception to the bar to VA benefits only requires that insanity be shown to exist at the time of the commission of the offense leading to discharge; there need not be a causal connection between the insanity and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 (1996), citing Helige v. Principi, 4 Vet. App. 32, 34 (1993); see also VAOPGCPREC 20-97.  There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge.  See Zang v. Brown, 8 Vet. App. 246, 254 (1995).

Initially, the Board points out there is no claim or evidence that the appellant was insane at the time of any of the offenses in question that resulted in his OTH discharge.  The appellant has not produced any evidence from a qualified medical doctor who has expressed an opinion that he was insane prior to, during, or after his last period of AWOL.  A doctor has not further concluded that the appellant was not suffering from "temporary" insanity.  Additionally, when asked to provide any information concerning his periods of AWOL, the appellant merely stated that he was not AWOL for a contiguous 180 days and that VA should consider his age, the traumatic experience of being in Vietnam, and his state of the mind at the time.  However, the appellant did not explain what his state of mind was at the time he was in AWOL status.  He did not claim that he was mentally incapacitated or insane.  

In regard to the minor-offense exception noted above, the Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), determined that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance. . . could not constitute a minor offense."  The Court has further concluded, via Winter v. Principi, 4 Vet. App. 29 (1993), that 32 days AWOL out of 176 days total service equals severe misconduct and, by analogy, persistent misconduct.

In this instance, the record does not suggest that the appellant had good and faithful service outside the 200 days of AWOL.  The appellant was not awarded a valourous award or any other award/decoration/medal that would indicate or suggest good and faithful service in the US Army.  Moreover, he received nonjudicial punishments for being disrespectful to a senior officer, for sleeping at his post in a hostile area, and he repeatedly failed to be at his appointed place of duty.  

The record reflects that at the time of service the appellant had a high school education.  There is no indication in the record that the appellant went on AWOL to attend to a family emergency or obligation.  Although it may be argued that the appellant was a young man with limited education who did not understand the long-term consequences of his action, it cannot be said that the appellant's military service was completely meritorious and faithful.  The Board finds it highly significant that the appellant was AWOL for 200 days of his service; this is highly probative evidence against the appellant.  The Board has considered the appellant's statements and they are competent, credible and probative, however, he has not asserted that he was mentally incapacitated or insane at the time of the offenses.  The Board ultimately finds that his documented willful and persistent misconduct in service outweighs his statements.  

Therefore, the Board finds that compelling circumstances did not exist for the period of AWOL.  The Board will admit that the offense was not one of moral turpitude but it is willful and persistent misconduct.  The evidence shows that his service was dishonorable and that the circumstances of his discharge constitute a bar to benefits under the statute or regulations.  As such, the Board finds that the appellant's character of discharge is a bar to VA benefits.  The appellant's claim is therefore denied.

	(CONTINUED ON NEXT PAGE)



ORDER

The character of the appellant's discharge from active military service is a bar to the receipt of VA benefits, and the appellant's claim is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


